DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed February 15, 2022 has been approved and the non-statutory double patenting rejection is withdrawn.

Response to Amendment
Claim 7 has been cancelled to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.
Claims 8-11 are amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A coolant supplying module for supplying coolant stored in a reservoir tank to an electrical component cooling circuit and a battery cooling circuit, the coolant supplying module comprising”. Since the claim is directed to a coolant supplying module, it is unclear whether “a reservoir”, “an electrical component cooling circuit” and “a battery cooling circuit” are part of the claimed invention. Claim 1 further recites “a main body connected to the reservoir tank” and also recites “the electrical component cooling circuit” and “the battery cooling circuit”. It is understood that the claimed invention includes “a reservoir”, “an electrical component cooling circuit” and “a battery cooling circuit”. Applicant may claim --A system-- and positively recite each of the components of the system, i.e. a coolant supplying module, a reservoir, an electrical component cooling circuit and a battery cooling circuit.
Claims 2-6 and 8-19 are rejected for the incorporation of the above due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krull et al. (US 2017/0373359, herein Krull).
In regards to claim 1, Krull discloses
A coolant supplying module (Figs.2 and 9) for supplying a coolant stored in a reservoir tank (206) to an electrical component cooling circuit (102) and a battery cooling circuit (106), the coolant supplying module comprising:
a main body (Fig.9 and Fig.A below, underneath the reservoir tank 206) connected to the reservoir tank;
at least one pump mounting portion (610-2, 610-3) formed at the main body to mount at least one pump (320) included in the electrical component cooling circuit and the battery cooling circuit; and
a valve mounting portion (610-4) formed at the main body to mount a coolant valve (320-14) included in the battery cooling circuit,
wherein the main body further includes at least one barrier wall to distribute the coolant flowing into the main body (Figs.3-6 show the main body with integrated channels 330 and Fig.7 shows an interior view with multiple walls, so it is understood that at least one barrier wall is provided in the main body to distribute coolant flowing into the main body; see Response to Arguments for further discussion regarding the previously noted allowable subject matter).

    PNG
    media_image1.png
    644
    835
    media_image1.png
    Greyscale

In regards to claim 3, Krull discloses that the at least one pump mounting portion includes:
a first pump mounting portion (610-2) configured of mounting a first pump (320-12) of the at least one pump included in the electrical component cooling circuit; and
a second pump mounting portion (610-3) configured of mounting a second pump (320-13) of the at least one pump included the battery cooling circuit.
In regards to claim 16, Krull discloses that the valve mounting portion is formed at a lower portion of the main body (Fig.9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krull alone.
In regards to claim 4, Krull discloses that the first pump mounting portion and the second pump mounting portion are formed on opposite sides to one another (Fig.9), but does not disclose that they are formed perpendicular to each other.
	Krull shows various mounting portions (610-2, 610-3 and 610-4) and as an example shows mounting portions (610-2 and 610-3) to be designated for pumps, while mounting portion (610-4) is designated for a valve and is perpendicular to the mounting portions (610-2 and 610-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krull’s main body to include first and second pump mounting portions to be formed perpendicular to each other depending on the desired configuration and location of all components. In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI-C).
In regards to claim 5, Krull discloses a chiller connecting portion (610-5) formed on the reservoir to connect a chiller (320-15) for exchanging heat between the coolant of the reservoir tank and a refrigerant, but does not disclose the chiller connecting portion formed at the main body.
	Krull shows various mounting portions (610-2, 610-3, 610-4 and 610-5) and as an example shows mounting portion (610-5) to be connected on an upper part of the reservoir tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krull’s main body to include the chiller connecting portion instead of the upper portion of the reservoir depending on the desired configuration and location of all components. In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI-C).
In regards to claim 6, Krull discloses that the chiller connecting portion is formed at a position opposite to the first pump mounting portion (Fig.9).
In regards to claim 11, Krull discloses that the valve mounting portion includes: an intake port (Fig.9, entry point of mounting portion 610-4) separately formed by extending away from the main body; a first outlet fluidically-communicating with an interior of the main body so that the valve mounting portion and the main body fluidically-communicate with each other (Fig.5, any of the integrated channels 330); and a second outlet separately formed by extending away from the main body (Fig.5, any of the integrated channels 330).
In regards to claim 12, Krull discloses that the first outlet is disposed on a same axis with the intake port (Fig.5).
In regards to claim 17, Krull discloses that the main body, the pump mounting portion, the valve mounting portion, and the chiller connecting portion are integrally formed (Fig.9).
In regards to claim 18, Krull discloses that the chiller connecting portion is formed to allow a coolant to flow into and be exhausted from the chiller (Fig.9).
In regards to claim 19, Krull discloses that the chiller is directly mounted to the chiller connecting portion (Fig.9).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of Claypole et al. (US 7,395,787, herein Claypole).
In regards to claim 2, Krull does not disclose that a connection port is formed in an upper portion of the main body and the connection port is directly connected to the reservoir tank.
	Claypole teaches a reservoir (110) connected to pumps (116a and 116b) via a connection port (108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krull’s main body to include a connection port formed in an upper portion of the main body directly connected to the reservoir tank as similarly taught by Claypole in order to provide a coolant supplying module that is separate from the reservoir tank for ease of maintenance and cleaning. In addition, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04 (V-C).
	
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose first, second, third and fourth barrier walls as claimed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose separately or integrally cooling an electrical component mounted in the electrical component cooling circuit and a battery mounted in the battery cooling circuit as claimed.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. Applicant remarks on page 7 that claim 1 has been rewritten to include the limitations of allowable claim 7. However, in order to overcome the 35 USC 112(b) rejection of claim 7, applicant removed the language “depending on when the electrical component cooling circuit and the battery cooling circuit are separately cooled or integrally cooled.” Claim 7 was held allowable due to the fact that the prior art of record does not disclose separately or integrally cooling the electrical component cooling circuit and the battery cooling circuit, and as discussed in the above rejection, Krull discloses at least one barrier wall as claimed. Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763